Name: Commission Regulation (EEC) No 3208/91 of 31 October 1991 fixing the level of estimated sunflower seed production for the 1991/92 marketing year, the level of actual sunflower seed production for the 1990/91 marketing year, and the adjustment to be made to the amount of the aid
 Type: Regulation
 Subject Matter: plant product;  agricultural structures and production;  agricultural policy;  production
 Date Published: nan

 1 . 11 . 91 Official Journal of the European Communities No L 303/69 COMMISSION REGULATION (EEC) No 3208/91 of 31 October 1991 fixing the level of estimated sunflower seed production for the 1991/92 marketing year, the level of actual sunflower seed production for the 1990/91 marketing year, and the adjustment to be made to the amount of the aid Article 2 For the 1990/91 marketing year, the actual production of sunflower seed is hereby fixed at :  1 314 000 tonnes for Spain,  61 000 tonnes for Portugal,  2 914 000 tonnes for the other Member States, excluding the territory of the former German Democratic Republic. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1720/91 (2), and in particular Article 27a (6) thereof, Whereas Article 32a of Commission Regulation (EEC) No 2681 /83 of 21 September 1983 laying down detailed rules for the application of the subsidy system for oil seeds (3), as last amended by Regulation (EEC) No 2964/91 (4), specifies the factors which must be determined in order to implement the system of maximum guaranteed quantities ; whereas the level of estimated sunflower seed production for the 1991 /92 marketing year, the level of actual sunflower seed production for the 1990/91 marketing year, and the resulting adjustment to the aid for the 1991 /92 marketing year should be fixed on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 For the 1991 /92 marketing year, the estimated production of sunflower seed is hereby fixed at :  1 036 000 tonnes for Spain,  35 000 tonnes for Portugal,  2 966 000 tonnes for the other Member States, excluding the territory of the former German Democratic Republic. Article 3 For the 1991 /92 marketing year, the adjustment to be made to the amount of the aid for sunflower seed is hereby fixed at :  ECU 0 per 100 kilograms for Spain,  ECU 0 per 100 kilograms for Portugal,  ECU  18,43 per 100 kilograms for the other Member States. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 August 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 October 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 162, 26. 6. 1991 , p. 27. (3) OJ No L 266, 28 . 9 . 1983, p. 1 . (4) OJ No L 282, 10. 10 . 1991 , p. 15.